UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 5, 2011 PUBLIC STORAGE (Exact Name of Registrant as Specified in its Charter) Maryland 001-33519 95-3551121 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 701 Western Avenue, Glendale, California 91201-2349 (Address of Principal Executive Offices) (Zip Code) (818) 244-8080 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencements communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders We held our annual meeting of shareholders on May 5, 2011, at which four proposals were submitted to, and approved by, our shareholders. The proposals are described in detail in our proxy statement for the 2011 Annual Meeting filed with the Securities and Exchange Commission on March 25, 2011. The final results for the votes for each proposal are set forth below. 1. Our shareholders elected nine trustees to our Board of Trustees, to hold office until the 2012 Annual Meeting or until their successors are duly qualified and elected. The votes for each nominee were as follows: Total Votes Name Total Votes For Total Votes Withheld Broker Nonvotes B. Wayne Hughes Ronald L. Havner, Jr. Tamara Hughes Gustavson Uri P. Harkham B. Wayne Hughes, Jr. Avedick B. Poladian Gary E. Pruitt Ronald P. Spogli Daniel C. Staton 2. The shareholders ratified the appointment of Ernst & Young LLP as Public Storage’s independent registered public accounting firm for the fiscal year ending December 31, 2011: Votes For Votes Against Abstain Broker Non-Votes -0- 3. The shareholders approved the advisory vote on executive compensation: Votes For Votes Against Abstain Broker Non-Votes 4. The shareholders approved holding future advisory votes on executive compensation annually: One Year Two Years Three Years Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 6, 2011 PUBLIC STORAGE By: /s/ Stephanie Heim Stephanie Heim Vice President
